SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petrobras confirms another discovery in the Santos Basin pre-salt Rio de Janeiro, May 20 th , 2014 – Petróleo Brasileiro S.A. – Petrobras announces it has completed the formation test on well 1-SPS-98 (1-BRSA-1063-SPS), informally known as Sagitário, located in ultra-deep waters of the Santos Basin pre-salt. The results obtained have confirmed the discovery announced to the market on February 25, 2013, when the well was still in the drilling phase. The test has revealed carbonate reservoirs with good permeability. This is the first well to be drilled in block BM-S-50 and it is situated 194 km off the São Paulo coast, at a water depth of 1,871 meters. The well has reached the total depth of 7,110 meters. Starting at a depth of 6,144 meters, we detected 159 meters of pre-salt reservoirs bearing good quality oil (32º API). The consortium operated by Petrobras (60%) in partnership with BG E&P Brasil (20%) and Repsol Sinopec Brasil (20%) will proceed with the activities provided for in the Discovery Evaluation Plan (PAD) approved by Brazil’s National Petroleum, Natural Gas and Biofuels Agency (ANP). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 20, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
